MEMORANDUM **
Rick Lamb appeals the judgment entered by the district court dismissing his complaint with prejudice. We affirm. Because the parties are familiar with the factual and procedural history of this case, we will not recount it here.
The conduct of the United States as alleged in the complaint, however far from commendable, constitutes a claim for defamation that is barred under 28 § U.S.C. 2860(h). See, e.g., Hoesl v. United States, 629 F.2d 586, 587 (9th Cir.1980) (determining that a plaintiff could not assert a negligence action based on a negligently conducted psychiatric examination and negligently prepared report in light of the *872fact that plaintiffs “injury resulted from the use of the report by his supervisors” as opposed to negligent treatment based on an improper diagnosis) (emphasis added); Talbert v. United States, 932 F.2d 1064, 1066-67 (4th Cir.1991) (determining that allegation of government’s failure to use reasonable care in maintaining accurate personnel records was defamatory action in light of fact that the injury flowed from past or future communication of the content of the files); Moessmer v. United States, 760 F.2d 236, 237-38 (8th Cir.1985) (determining that the gravamen of the complaint was that the injury arose from the CIA communicating false information and not from its failure to maintain accurate information in a file).

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.